DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species A (figure 1) in the reply filed on June 29, 2022 is acknowledged.  The traversal is on the ground(s) that the inventions have significant overlap; the inventions do not have separate classification; no explanation for why Species A-C are believed to be distinct; and a serious burden has not been established for the election requirement.  This is not found persuasive because:
Claim 1 of Group I do not overlap with claim 14 of Group II.  Claim 1 is directed to a nozzle wherein the peripheral openings of the diffuser assembly are arranged so as to direct a flow of the base liquid along the inner wall of the receptacle, and claim 14 is directed to a nozzle wherein the flow of the flavoring and the flow of the base liquid intersect within the receptacle.  Claims 1 and 14 do not overlap in this aspect and materially differ in design in this aspect.  Additionally, a double patenting rejection would not be proper between claims 1 and 14.  Groups I, II and III do not overlap in the vent tube.  Group III materially differs in design in the vent tube.  Again, a double patenting rejection would not be proper between claims 1, 14 and 17.  Regarding claims 10 and 15, if claim 10 is found to be allowable and claim 14 overlaps the scope of claim 10, the Restriction Requirement between Groups I and II with be withdrawn.  Likewise, if claim 15 is found to be allowable and claim 1 overlaps the scope of claim 15, the Restriction Requirement between Groups I and II will be withdrawn.
The Election/Restriction Requirement, in paragraph 2, identified the different classifications of each Group.
Species A-C are believed to be distinct because Applicant has presented claims directed to specific species, i.e., non-generic claims.  Therefore, if those claims are found to be allowable, over generic claims, the species would be distinct.  If a generic claim is found to be allowable, withdrawal of the election requirement and rejoinder of any withdrawn claims directed to specific species would be proper.
A search of three patentably distinct species within three classification groups for mutually exclusive features constitutes a serious burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 29, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the diffuser assembly comprises a first diffuser plate and a second diffuser plate.”  The first diffuser plate or the second diffuser plate appears to be a double inclusion of the “at least one diffuser plate” recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copping (2,469,327).
Copping discloses a nozzle comprising:
a nozzle head comprising:
a base liquid inlet 15, 60;
a flavoring inlet (upstream end opening of syrup tube 23);
a diffuser assembly comprising at least one diffuser plate 39, 42 having an annular region with a plurality of peripheral openings 41 through which the base liquid (carbonated water, col. 2, l. 8) flows;
a receptacle 48, 58 in fluid communication with the diffuser assembly and the flavoring inlet, the receptacle comprising:
an inner wall (inner wall of ring piece 48 and ring 58);
an outlet (lower/downstream opening of ring 58) through which the base liquid and the flavoring are dispensed;
wherein the peripheral openings of the diffuser assembly are arranged so as to direct a flow of the base liquid along the inner wall of the receptacle, and wherein the flavoring inlet directs a flow of the flavoring through the receptacle in a longitudinal direction (downward direction in figure 1) of the nozzle;
wherein the flavoring inlet (upstream end opening of syrup tube 23) is one of a plurality of flavoring inlets (inlet into syrup tube 23 defined by the upstream end opening of syrup tube 23, inlet into syrup chamber 59 defined by valve seat 36, inlet into the chamber for valve assembly 28 defined by the openings in straining element 37), and wherein the base liquid inlet is one of a plurality of base liquid inlets 15, 60 (two shown in figure 2);
wherein the diffuser assembly comprises a first diffuser plate (39, 42 or 17) and a second diffuser plate 16;
wherein the diffuser assembly comprises a central opening (central opening of bushing 52) in which a base 56 of the nozzle head is arranged;
wherein an inner edge (inner edge of groove 41) of a peripheral opening (one groove 41) of the plurality of peripheral openings is aligned with the inner wall of the receptacle;
wherein the receptacle comprises an upper end (upper end of ring piece 48) and a lower end (lower end of ring 58), wherein the nozzle head and the diffuser assembly are arranged at the upper end of the receptacle, and wherein the outlet is disposed at the lower end of the receptacle;
wherein the receptacle tapers from the upper end toward the lower end (see figure 1);
wherein the inner wall of the receptacle comprises a curvature (see figure 1);
wherein the flavoring and the base liquid intersect within the receptacle (col. 10, ll. 61-63, discloses that water merges with the syrup stream issuing from nozzle 35; figure 1 shows nozzle 35 within the receptacle 48, 58);
wherein the flavoring intersects with the base liquid at the outlet of the receptacle (see figure 1);
wherein an outflow stabilizer 27, 57 is arranged within the outlet of the receptacle, and wherein the outflow stabilizer is configured to direct the flow of the base liquid and the flavoring through the outlet along a longitudinal axis (vertical longitudinal axis in figure 1) of the nozzle.
Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCann et al. (5,048,726).
McCann et al. disclose a nozzle comprising:
a nozzle head comprising:
a base liquid inlet (inlet to one of the channels 150);
a flavoring inlet (inlet to one of the channels 114);
a diffuser assembly comprising at least one diffuser plate 144, 154 having an annular region with a plurality of peripheral openings 146, 156 through which the base liquid (carbonated water) flows;
a receptacle 120 in fluid communication with the diffuser assembly and the flavoring inlet, the receptacle comprising:
an inner wall (inner wall of spout 120);
an outlet (lower/downstream opening of spout 120) through which the base liquid and the flavoring are dispensed;
wherein the peripheral openings of the diffuser assembly are arranged so as to direct a flow of the base liquid along the inner wall of the receptacle, and wherein the flavoring inlet directs a flow of the flavoring through the receptacle in a longitudinal direction (downward direction in figure 2) of the nozzle;
wherein the flavoring inlet (inlet to one of the channels 114) is one of a plurality of flavoring inlets (inlets to channels 114), and wherein the base liquid inlet (inlet to one of the channels 150) is one of a plurality of base liquid inlets (inlets to channels 150);
wherein the nozzle head comprises a central section (section of syrup distributor 112 having inlets to channels 114) and a peripheral section (section of disk 148 having inlets to channels 150) that surrounds the central section, and wherein the plurality of flavoring inlets is arranged in the central section and the plurality of base liquid inlets is arranged in the peripheral section;
wherein the diffuser assembly comprises a first diffuser plate (one of elements 144) and a second diffuser plate (second one of elements 144);
wherein the diffuser assembly comprises a central opening (central opening of elements 144, 154) in which a base (portion of syrup distributor 112 in the central opening) of the nozzle head is arranged;
wherein an inner edge (inner edge of channel 146, 156) of a peripheral opening (one of the channels 146, 156) of the plurality of peripheral openings is aligned (parallel alignment) with the inner wall of the receptacle;
wherein the receptacle comprises an upper end (upper end of spout 120) and a lower end (lower end of spout 120), wherein the nozzle head and the diffuser assembly are arranged at the upper end of the receptacle, and wherein the outlet is disposed at the lower end of the receptacle;
wherein the inner wall of the receptacle comprises a curvature (circumferential curvature);
wherein the flavoring and the base liquid intersect within the receptacle (see figure 2);
wherein the flavoring intersects with the base liquid at the outlet of the receptacle (see figure 2);
wherein an outflow stabilizer 130 is arranged within the outlet of the receptacle, and wherein the outflow stabilizer is configured to direct the flow of the base liquid and the flavoring through the outlet along a longitudinal axis (vertical longitudinal axis in figure 2) of the nozzle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK